DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 14, 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over TING et al. (US 2014/0167690 A1, hereinafter TING) in view of IMMONEN (US 2015/0076928 A1, hereinafter IMMONEN).

    PNG
    media_image1.png
    569
    702
    media_image1.png
    Greyscale

As per claims 1 and 14, TING discloses a power unit comprising: 
a wireless charger (See Fig.6, Item#20 and Par.26, disclose a wireless charger); and 

 convert a first energy into electrical energy, and provide the electrical energy to the wireless charger (See Fig.6, Item#40 and Par.32, discloses a solar panel that collects solar energy by converting light energy to power and storing it in the power storage circuit 24). However TING does not disclose wherein the electrical generator is configured to convert a first kinetic energy into electrical energy and wherein the electrical generator includes a coil arrangement configured to receive the first kinetic energy from motion of the electrical generator in a plurality of directions.
IMMONEN discloses a an apparatus for electricity generation configured to convert a first kinetic energy into electrical energy (See Figs.2 and 4, disclose an electricity generator comprising coil loops 14 and a magnet 2 supported by support system 20, the magnet structure moves inside the ellipsoid shaped housing) and wherein the electrical generator includes a coil arrangement configured to receive the first kinetic energy from motion of the electrical generator in a plurality of directions (See Fig.4, discloses the magnet can be moved in multiple directions within the ellipsoidal shaped housing 30).
TING and IMMONEN are analogous art since they both deal with electrical generator using renewable energy source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by IMMONEN by replacing the solar 

As per claim 24, TING discloses a power unit comprising: 
a wireless charger (See Fig.6, Item#20 and Par.26, disclose a wireless charger); and 
an electrical generator in operable connectivity with the wireless charger (See Fig.6, Item#40 and Par.32, discloses a solar panel that collects solar energy by converting light energy to power and storing it in the power storage circuit 24), the electrical generator configured to: 
convert a first energy into electrical energy, and provide the electrical energy to the wireless charger (See Fig.6, Item#40 and Par.32, discloses a solar panel that collects solar energy by converting light energy to power and storing it in the power storage circuit 24); wherein the electrical generator is detachable from and reattachable to the wireless charger (See Fig.3, discloses a power connector port 21 on the wireless charger and also see Figs. 5 and 6 and Item#40 and Par.32, disclose that the solar panel can be connected to the wireless charger via the power connector port 21). However TING does not disclose the electrical generator is configured to convert a first kinetic energy into electrical energy and that the electrical generator includes a coil arrangement configured to receive the first kinetic energy from motion of the electrical generator in a plurality of directions.
IMMONEN discloses a an apparatus for electricity generation configured to convert a first kinetic energy into electrical energy (See Figs.2 and 4, disclose an electricity generator comprising coil loops 14 and a magnet 2 supported by support system 20, the magnet structure moves inside the ellipsoid shaped housing) and wherein includes a coil arrangement configured to receive the first kinetic energy from motion of the electrical generator in a plurality of directions (See Fig.4, discloses the magnet can be moved in multiple directions within the ellipsoidal shaped housing 30).
TING and IMMONEN are analogous art since they both deal with electrical generator using renewable energy source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by IMMONEN by replacing the solar electric generator or simply adding it to the existing solar electric generator for the benefit of providing a charging source that is unaffected by cloudy conditions.

As per claims 2 and 17, TING and IMMONEN disclose the power unit of claims 1 and 14 as discussed above, wherein the coil arrangement includes a 

As per claims 3 and 18, TING and IMMONEN disclose the power unit of claims 1 and 14 as discussed above, further comprising a plurality of inductors arranged in an alternating pole configuration (See Par.23, discloses the electric field generator 12 comprises one or more conductive loops 14 and high permeability material 16 configured to direct the magnetic flux 4 

As per claims 4 and 19, TING and IMMONEN disclose the power unit of claims 1 and 14 as discussed above, further comprising a plurality of inductors arranged in an alternating pole configuration (See Par.23, discloses the electric field generator 12 comprises one or more conductive loops 14 and high permeability material 16 configured to direct the magnetic flux 4 originating from the permanent magnet 2. The high permeability material 16 is configured to direct the magnetic flux 4 preferentially through the at least one conductive loop adjacent a first portion 17 of a length of the conductive loops 14 but not past a second portion 18 of the length of the conductive loops 14, Par.29, discloses that the conductive loops are connected in series which means that opposite pole are connected to one another), wherein a core material of each of the plurality of inductors is comprised of at least one of plastic (PLA) or a ferromagnetic material including at least one of iron, cobalt, nickel, or magnetite (See IMMONEN, Fig.1 and 2, Item#14, disclose a plurality of inductors, it is implicit that the wiring comprises at its core an electrically conductive material such as copper to conduct electricity generated.

As per claims 5 and 20, TING and IMMONEN disclose the power unit of claims 1 and 14 as discussed above further comprising a plurality of inductors arranged in an alternating pole configuration (See Par.23, discloses the electric field generator 12 comprises one or more conductive loops 14 and high permeability material 16 configured to direct the magnetic flux 4 originating from the permanent magnet 2. The high permeability material 16 is configured to direct the magnetic flux 4 preferentially through the at least one conductive loop adjacent a first portion 17 of a length of the conductive loops 14 but not past a second portion 18 of the length of the conductive loops 14, Par.29, discloses that the conductive loops are connected in series which means that opposite pole are connected to one another), wherein each of the plurality of inductors includes at least one centrally located neodymium magnet (See IMMONEN, Figs.1 and 2, Item#2, disclose a magnet centrally located within the plurality of inductor loops).

As per claim 6, TING and IMMONEN disclose the power unit of claim 5 as discussed above, however TING and IMMONEN do not disclose wherein the at least one centrally located neodymium magnet has a length of at least 10 mm. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try different magnet lengths for the benefit of maximizing the output of the electric generator.

As per claim 7, TING and IMMONEN disclose the power unit of claim 1 as discussed above, wherein the power unit is portable (See TING, Fig.6, Items#40 and 20 and Pars.2-3, disclose a power unit sized for a portable battery charging, the device itself is also portable).



As per claims 9 and 16, TING and IMMONEN disclose the power unit of claims 1 and 14 as discussed above, wherein the wireless charger is detachable from the electrical generator (See TING, Fig.3, discloses a power connector port 21 on the wireless charger and also see Figs. 5 and 6 and Item#40 and Par.32, disclose that the solar panel can be connected to the wireless charger via the power connector port 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed TING and IMMONEN such that the kinetic energy electric generator is also detachable for the benefit of selectively attaching the kinetic generator when the charging device internal battery is required to be charged by the user while reducing the size and weight of the charger by detaching the electric generator when charging of the portable power unit is not needed.

As per claims 10 and 22, TING and IMMONEN disclose the power unit of claim 1 as discussed above, wherein the wireless charger is configured to transfer energy to an external receiver through induction (See Fig.6, discloses a wireless charger 20 for charging a receiving device 10 inductively).

As per claim 23, TING and IMMONEN disclose the method of claim 22 as discussed above, wherein the external receiver is a cell phone (See TING, Fig.6, Item#10, discloses a .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TING in view of IMMONEN and in further view of SOOKPRASONG et al. (US 2013/0285601 A1, hereinafter SOOKPRASONG).
As per claim 13, TING and IMMONEN disclose the power unit of claim 1 as discussed above, however TING and PENG do not disclose wherein at least one of the wireless charger and the electrical generator has at least one external surface at least partially configured with a non-slip material.
SOOKPRASONG discloses a wireless charger that has at least one external surface at least partially configured with a non-slip material (See Fig.3, Item#320 and Par.31, disclose “The top surface of the housing 320 can include a rubber matt or coating thereon to prevent slippage of devices rested thereon”).
TING, IMMONEN and SOOKPRASONG are analogous art since they all deal with power sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by TING and IMMONEN with that of SOOKPRASONG by adding the non- slip material to the charger surface for the benefit of preventing the slippage of the electronic devices placed on the charger.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TING in view of IMMONEN and in further view of MOHAMMADIAN (US 2009/0284082 A1, hereinafter MOHAMMADIAN).
As per claim 11, TING and IMMONEN disclose the power unit of claim 10 as discussed above, however TING and IMMONEN do not disclose further comprising a switching sensor, wherein the switching sensor is configured to: detect when the wireless charger is in operable connectivity with the external receiver; enable the transfer of energy to the external receiver upon detecting the wireless charger is in operable connectivity with the external receiver; and stop the transfer of energy upon detecting the wireless charger is not in operable connectivity with the external receiver.
MOHAMMADIAN discloses a wireless charger comprising a switching sensor, wherein the switching sensor is configured to: detect when the wireless charger is in operable connectivity with the external receiver; enable the transfer of energy to the external receiver upon detecting the wireless charger is in operable connectivity with the external receiver; and stop the transfer of energy upon detecting the wireless charger is not in operable connectivity with the external receiver (See Pars.76, 91, disclose a presence sensor for detecting the receiving device, and activate the wireless charge transmission when the receiving device is detected).
TING, PENG and IMMONEN are analogous art since they all deal power sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed TING and IMMONEN with that of MOHAMMADIAN by adding the presence detector and controlling the transmitter to only transmit wireless charging when a receiver is detector for the benefit of preserving power.
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-11, 13-14 and 16-24 have been considered but are moot in view of the new grounds of rejection. Applicant amended the claims to focus on a kinetic energy generator which generates energy from the motion of the electrical generator in a plurality of directions. The examiner has provided new prior art reference IMMONEN to address the amended claims. IMMONEN discloses a kinetic energy generator comprising a magnet centrally located between a plurality of inductor loops and the magnetic moves along a plurality of axis inside an ellipsoidal structure. The examiner further argues that the 2 reciprocating power modules disclosed by PENG can also be interpreted to be part of a single electrical generator as they are both placed inside the same housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859